Dismissed and Memorandum Opinion filed August 5, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00276-CV
____________
 
WILLIAM R. GRIDER, JR., Appellant
 
V.
 
DEANNA JO MCGRAW, Appellee
 

 
On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 53783
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed December 22, 2009.  On July 23, 2010,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Brown, Sullivan, and
Christopher.